Citation Nr: 0319063	
Decision Date: 08/05/03    Archive Date: 08/13/03

DOCKET NO.  96-21 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to assignment of a higher rating for a skin 
disorder, currently evaluated as 30 percent disabling 
following initial grant of service connection. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from November 1990 to April 
1991 to include service in support of Operation Desert 
Shield..

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico, which established 
service connection for a skin disorder; a 30 percent 
evaluation was assigned pursuant to a February 1997 rating.

The case was previously before the Board in May 1998, at 
which time the Board confirmed the assigned evaluation.  
Thereafter, the veteran undertook an appeal to the U.S. Court 
of Appeals for Veterans Claims (Court) and, pursuant to a 
Joint Motion, the Board's May 1998 decision was vacated and 
Remanded.  The case was again before the Board in July 1999, 
September 2000 and May 2002, at which times it was Remanded 
to the RO for additional development.  The requested 
development having been completed, the case is once again 
before the Board for appellate consideration of the issue on 
appeal. 


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.  

2.  No extensive exfoliation or crusting with systemic 
manifestations or an exceptionally repugnant condition is 
shown or approximated during the rating period; the 
disability at issue is not so extensive in area or dimension 
as to warrant any higher evaluation under the new rating 
criteria, and the use of corticosteroids or other 
immunosuppressive drugs during the relevant period is not 
shown.
CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 30 
percent for a skin disorder have not been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, and 5107 (West 1991 & Supp. 
2002); 38 C.F.R §§ 3.102, 3.159 and 3.326(a) (2002)); 38 
C.F.R. §§ 3.321, 4.1-4.14, 4.20, 4.118, Diagnostic Code 7806 
(prior to and from August 30, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 was recently 
enacted.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 
2002) (VCAA).  This legislation provides among other things 
for notice and assistance to claimants under certain 
circumstances.  See also new regulations at 38 C.F.R. 
§ 3.159, promulgated pursuant to the enabling statute.  The 
Board notes that while this law was enacted during the 
pendency of this appeal, it was considered by the RO as 
reflected by correspondence issued to the veteran in May 2002 
and the January 2003 Supplemental Statement of the Case.  
Thus, there is no prejudice to the veteran in proceeding with 
this appeal.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  

The Board concludes that discussions in the rating(s), 
statement of the case and other development correspondence 
have informed the appellant of the information and evidence 
needed to substantiate the claim(s); thus, the VA's 
notification requirements have been satisfied.  

As to the duty to assist the claimant, the appellant has not 
identified any relevant treatment (i.e. pertaining to 
treatment of the claimed disability) beyond that for which 
development has already been undertaken.  In other words, the 
claimant has not referenced any unobtained, obtainable, 
evidence that might aid the claim.  

Satisfactory efforts have been made to ensure that all 
relevant evidence has been associated with the claims file; 
there are multiple VA examinations, treatment records, and 
clinical medical records in the file.  The veteran has been 
offered an opportunity to submit additional evidence in 
support of her claim.  In short, the Board concludes that the 
duty to assist has been satisfied, as well as the duty to 
notify the veteran of the evidence needed to substantiate her 
claim.  

The issue on appeal pertains to an increased evaluation and, 
in that context, the duty to assist has not changed and still 
falls squarely on the VA, to include affording hearings, 
obtaining identified evidence, government records, affording 
examinations, where appropriate and etc. where such would be 
helpful, relevant and necessary for a full and fair 
adjudication of his claim.  Satisfactory efforts have been 
made in these regards, and the veteran has been offered an 
opportunity to submit additional evidence in support of the 
claim.  

In the context of an increased rating, the subject of "which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant", 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), is of 
questionable relevance in light of VA's long-standing duty to 
assist with respect to this type of claim and the VA's 
particular efforts in regards to the veteran's claim versus 
any tacit obligation of the veteran.  Under the circumstances 
of this case, where there has been substantial compliance 
with the VCAA, additional development would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran).  The Board concludes that given the 
completeness of the present record which shows substantial 
compliance with the notice/assistance provisions of the new 
legislation, the Board finds no prejudice to the veteran by 
proceeding with appellate review.  See Bernard. 

In this case, the Board finds that VA has done everything 
reasonably possible to assist the claimant.  Therefore, there 
is no indication that additional relevant records exist that 
have not been obtained.  Accordingly, additional development 
for compliance with the new duty to assist requirements is 
not necessary, and the appellant is not prejudiced by the 
Board's decision not to do so.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993). 

The Board observes that also during the pendency of this 
appeal, VA issued new regulations for evaluating skin 
disorders.  Moreover, the RO considered the veteran's 
disability pursuant to the revised criteria as well as the 
older criteria.  See Karnas, supra.  Accordingly, there is no 
prejudice in proceeding with adjudication of the claim.  See 
Bernard, supra.

Disability ratings are rendered upon the VA's Schedule for 
Rating Disabilities as set forth at 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations.  The disability must be viewed in relation 
to its history.  38 C.F.R. § 4.1.  The higher evaluation 
shall be assigned where the disability picture more nearly 
approximates the criteria for the next higher evaluation.  38 
C.F.R. § 4.7.  While lost time from work related to a 
disability may enter into the evaluation, the rating schedule 
is "considered adequate to compensate for considerable loss 
of working time from exacerbations proportionate" with the 
severity of the disability.  38 C.F.R. § 4.1.  The Court has 
held that, in a claim of disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119 
(1999). 

In adjudicating the increased rating claim, the Board 
determines whether (1) the weight of the evidence supports 
the claim, or (2) the weight of the "positive" evidence in 
favor of the claim is in relative balance with the weight of 
the "negative" evidence against the claim: the appellant 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102;  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990). 

Service connection was established for a skin disorder 
variously characterized as acneform eruption resolving, acne 
vulgaris, rosacea, and seborrheic dermatitis.  Rating by 
analogy is appropriate where an unlisted condition is 
encountered, with evaluation rendered in accordance with the 
criteria for a listed closely related condition which 
approximates the anatomical localization, symptomatology and 
functional impairment.  38 C.F.R. §§ 4.20, 4.27; see also 
Lendenmann v. Principi, 2 Vet. App. 345 (1992); Pernorio v. 
Derwinski, 2 Vet. App. 625 (1992).  Under the circumstances 
of this case, the veteran's skin disorder is most 
appropriately rated according to the criteria for eczema or 
dermatitis. 

The criteria for eczema that were in effect prior to August 
30, 2002 are set forth in the Schedule in Diagnostic Code 
7806, and provide a 30 percent evaluation where the objective 
evidence indicates exudation or itching constant, extensive 
lesions, or marked disfigurement.  A 50 percent evaluation is 
warranted where the objective evidence is indicative of 
ulceration or extensive exfoliation or crusting, with 
systemic or nervous manifestations, or an exceptionally 
repugnant condition.

According to the former Rating Schedule, disfiguring scars of 
the head, face or neck warrant a noncompensable evaluation if 
the disfigurement is slight.  Moderate disfigurement warrants 
a 10 percent evaluation.  A 30 percent evaluation is 
warranted for severe impairment, especially if producing a 
marked and unsightly deformity of eyelids, lips or auricles.  
38 C.F.R. § 4.118, Diagnostic Code 7800.

Under the rating criteria adopted in August 2002, Diagnostic 
Code 7806, Dermatitis or eczema, provides a 60 percent rating 
where more than 40 percent of the entire body or more than 40 
percent of exposed areas affected, or; constant or near-
constant systemic therapy such as corticosteroids or other 
immunosuppressive drugs required during the past 12-month 
period.  Where 20 to 40 percent of the entire body or 20 to 
40 percent of exposed areas affected, or; systemic therapy 
such as corticosteroids or other immunosuppressive drugs 
required for a total duration of six weeks or more, but not 
constantly, during the past 12-month period, a 30 percent 
rating is provided.  Where at least 5 percent, but less than 
20 percent, of the entire body, or at least 5 percent, but 
less than 20 percent, of exposed areas affected, or; 
intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs required for a total duration 
of less than six weeks during the past 12-month period, a 10 
percent rating is applied.  Where less than 5 percent of the 
entire body or less than 5 percent of exposed areas affected, 
and; no more than topical therapy required during the past 
12-month period, a noncompensable rating is provided.  
Alternatively, the disability could be rated as disfigurement 
of the head, face, or neck (DC 7800) or scars (DC's 7801, 
7802, 7803, 7804, or 7805), depending upon the predominant 
disability.

Diagnostic Code 7800, disfigurement of the head, face, or 
neck provides an 80 percent rating with visible or palpable 
tissue loss and either gross distortion or asymmetry of three 
or more features or paired sets of features (nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips), or; with six or more characteristics of disfigurement.  
A 50 percent rating is designated with visible or palpable 
tissue loss and either gross distortion or asymmetry of two 
features or paired sets of features (nose, chin, forehead, 
eyes (including eyelids), ears (auricles), cheeks, lips), or; 
with four or five characteristics of disfigurement.  A 30 
percent rating is for visible or palpable tissue loss and 
either gross distortion or asymmetry of one feature or paired 
set of features (nose, chin, forehead, eyes (including 
eyelids), ears (auricles), cheeks, lips), or; with two or 
three characteristics of disfigurement.  A 10 percent rating 
is provided for symptoms with one characteristic of 
disfigurement.

The 8 characteristics of disfigurement, for purposes of 
evaluation under § 4.118, are: Scar 5 or more inches (13 or 
more cm.) in length.  Scar at least one-quarter inch (0.6 
cm.) wide at widest part.  Surface contour of scar elevated 
or depressed on palpation.  Scar adherent to underlying 
tissue.  Skin hypo-or hyper-pigmented in an area exceeding 
six square inches (39 sq. cm.).  Skin texture abnormal 
(irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 sq. cm.).  Underlying soft 
tissue missing in an area exceeding six square inches (39 sq. 
cm.).  Skin indurated and inflexible in an area exceeding six 
square inches (39 sq. cm.).  The rater is also directed to 
take into consideration unretouched color photographs when 
evaluating under these criteria.

The report of the veteran's March 1991 separation examination 
shows a notation of malar rash.  On the March 1991 report of 
medical history, a history of malar rash, aggravated since 
stay in Saudi Arabia, was noted.  An April 1991 treatment 
note shows that the veteran complained of dermatitis on her 
face.

A September 1992 outpatient treatment records shows that the 
veteran complained of skin eruption with itching, since 
approximately May 1992.  Objective evaluation revealed 
multiple papules on the arms chest, and back, which were 
erythematous.  An assessment of papular lesions, etiology 
unknown, was given.

A November 1992 ambulatory surgery report shows that a biopsy 
was performed on a lesion on the veteran's back.  In December 
1992, the veteran was afforded a VA skin examination.  At 
that time, the veteran referred to a history of itching and 
papules on her back since May.  She stated that she had been 
treated with medications, to include Erythromycin, with mild 
improvement.  Her subjective complaints included itching.  
Objective examination revealed erythematous papules on the 
face with scattered infected papules, and scattered 
telangiectasia.  Findings of erythematous papules +2, 
pustules +1, and scars +3 on back were noted.  The report 
shows diagnoses of acneform eruption, resolving; acne 
vulgaris; rosacea; and seborrheic dermatitis by history.

Outpatient records, dated in 1993, show that the veteran was 
seen with complaints of exacerbation of skin pruritus and 
rash.  Objective evaluation revealed findings of folliculitis 
on the legs and buttocks.  VA outpatient records, dated in 
1993, show that the veteran complained of a rash on her body 
for the past 3 weeks.  Objective examination revealed a 
papular rash all over the neck, hips, and extremities.  An 
assessment of papular dermatitis and acneform dermatitis was 
given.

In October 1995, the veteran was afforded a hearing before a 
local officer at the San Juan RO. At this time, the 
representative indicated that the veteran has to wear long 
sleeves and has to be in air conditioned rooms at all times 
so as not to aggravate her skin problem.  

In January 1997, the veteran was afforded a VA skin 
examination.  The examination report refers to the veteran's 
history of scaliness, redness, and itching on the face and 
forearms while she was in the Persian Gulf.  Her then current 
complaints included lesions on the upper arms and trunk which 
come and go, as well as lesions on the thighs, buttocks, and 
scattered on the upper back.  Objective examination revealed 
erythematous papules on the back and chest, some with pus.  
The report shows a diagnosis of chronic folliculitis on back, 
arms, legs, and thighs; status post acne vulgaris with scars, 
rosacea, and seborrheic dermatitis.

The veteran was afforded a VA examination in November 1999.  
The examiner reported only a "mild" disease process.  She 
presented with mild face erythema and lesions on her 
forehead, glabellar area, cheeks, chin ears and scalp.  
Follicular pustules were noted on the back and chest.  No 
significant scarring was noted.  Multiple telangiectasias on 
the face were noted.  The absence of exfoliation, ulceration 
or crustings was noted.  Diagnosis was seborrheic dermatitis, 
folliculitis and rosacea. 

The veteran was afforded a scars examination in September 
2001.  The examiner recorded that there was no objective 
evidence of scars. 

Another skin examination was afforded in November 2001.  
Scaly erythematous patches were reported on the 
retroarticular area along with mild scaliness of the scalp.  
There was erythema on the face with telangiectasia.  Also, 
there was scattered ice-pick acne on the chin and cheeks 
together with erythematous papules on the arms, back, hips 
and buttocks, some with pus on the tips.  In this 
examination, the examiner diagnosed itching, cause unknown 
and without dermatologic lesion to explain itching; 
seborrheic dermatitis only active on the scalp and 
retroauricular area; rosacea; acne vulgaris and acne scars on 
the face back and arms.  The examiner noted that lesions on 
the retroauricular area had mild exfoliation and crusting 
with fissuring.  Some crust and exfoliation was also noted on 
inflammatory papules on the arms, back and chest.  Past acne 
was noted as the cause of some scars on the face "but they 
are not so severe as to cause deformity that may be 
considered repugnant.  Transient post inflammatory 
hyperpigmentation was considered likely with lesions on the 
back, shoulders and even buttocks.  The seborrheic dermatitis 
was regarded as well controlled with medications.  Lesions 
were reported as not causing any deformity.  The claims file 
also contains photos of the affected areas.

There are no clinical findings indicative of extensive 
exfoliation or crusting.  In addition, there are no findings 
pertaining to systemic or nervous manifestations.  Although 
an examination revealed some findings of erythematous papules 
on the back and chest, there were no findings which suggest 
that the manifestations of this skin disorder could be 
characterized as so severe as to warrant an evaluation in 
excess of that assigned during any point of the relevant 
evaluation period.  No extensive exfoliation or crusting with 
systemic manifestations or an exceptionally repugnant 
condition is shown or approximated during the rating period.  
Moreover, the disability at issue is not so extensive in area 
or dimension as to warrant any higher evaluation under the 
new rating criteria, and the use of corticosteroids or other 
immunosuppressive drugs during the relevant period is not 
shown.

The Board recognizes that the record presents some recent 
conflicting diagnostic evidence as to the presence of scars 
on the head/face.  Nevertheless, scars, if any, are not put 
forward in terms that would warrant a compensable evaluation 
from the perspective of disfigurement under either the old or 
new rating criteria.  The photographs of the affected areas 
have also been carefully examined.  Under the circumstances, 
the Board concludes that a moderate or greater disfigurement 
is not demonstrated or approximated and, likewise, that none 
of the characteristics of disfigurement due to scars is 
demonstrated or approximated.  

Evaluation of the veteran's condition under other Diagnostic 
Codes would not be more beneficial to the veteran in the 
absence of such symptomatology demonstrating pertinent 
pathology or a more debilitating condition thereunder, e.g. 
no tender or painful scars, no limitation of function of the 
part affected, etc.   

The Court has held that a new VA examination is required when 
the most recent examination report of record was too old to 
provide an accurate assessment of the current level of the 
claimant's disability.  Caffrey v. Brown, 6 Vet. App. 377, 
381 (1994) (VA should have conducted a contemporaneous 
examination when the veteran submitted vocational and private 
medical evidence of increased impairment about one year after 
the last VA rating examination).  Other outpatient treatment 
records, including those private records recently submitted, 
do not reflect a condition more severe than that as 
represented by the foregoing summaries.  

While the veteran has expressed a desire for yet another 
examination, there has been no assertion that the condition 
has worsened, and, moreover, the private records she recently 
submitted do not suggest any material change in the 
disability or that the other evidence of record does not 
accurately represent the extent of the disability at issue 
adequately for rating purposes.

After consideration of all of the evidence, the Board finds 
that the preponderance of the evidence is against the claim 
of entitlement to any higher evaluation at any time during 
the pendency of the claim.  Because the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not for application.  38 U.S.C.A. § 5107 (West 
1991 & Supp. 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1991).  

There is no competent evidence of record which indicates that 
the veteran's disabilities have caused marked interference 
with employment beyond that which is contemplated under the 
schedular criteria, or that there has been any necessary 
inpatient care.  Thus, there is no basis for consideration of 
an extraschedular evaluation under the provisions of 38 
C.F.R. § 3.321(b)(1).  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  There is nothing in the evidence of record to 
indicate that the application of the regular schedular 
standards is impractical in this case.  See Bagwell v. Brown, 
9 Vet. App. 337, 338-9 (1996).




ORDER

Entitlement to assignment of a higher rating for a skin 
disorder following initial grant of service connection is 
denied.



	                        
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

